ACCEPTED
                                                                                                                                03-15-00113-CV
                                                                                                                                       5291985
                                                                                                                THIRD COURT OF APPEALS
                                                                                                                                AUSTIN, TEXAS
                                                                                                                    DOUG  5/14/2015
                                                                                                                            SIGEL 4:19:32 PM
                                                                                                                             JEFFREY D. KYLE
                                                                                                                            Partner
100 Congress Avenue, Suite 950 | Austin, Texas 78701 | 512.459.6600 Main | 512.459.6601 Fax               Direct Dial: 512.459.6611     CLERK
www.ryanlawllp.com                                                                                E-Mail: Doug.Sigel@ryanlawllp.com




                                                                                                   RECEIVED IN
                                                                                              3rd COURT OF APPEALS
                                                                                                  AUSTIN, TEXAS
                                                      May 14, 2015
                                                                                              5/14/2015 4:19:32 PM
Via Electronic Filing                                                                           JEFFREY D. KYLE
                                                                                                      Clerk
Jeffrey D. Kyle
Clerk of the Court
Third Court of Appeals
209 West 14th Street, Room 101
Austin, Texas 78701

RE:       03-15-00113-CV; EMC Corporation v. Glenn Hegar, Comptroller of Public
          Accounts of the State of Texas, and Ken Paxton, Attorney General of the State of
          Texas; in the Court of Appeals for the Third Judicial District, Austin, Texas

Dear Mr. Kyle:

          Regarding the above case, I plan to be out of the country on vacation on July 3,

2015 through July 25, 2015. I would appreciate it if you would not schedule oral

submission for this case during the days that I am on vacation.


                                                                     Sincerely,



                                                                     Doug Sigel


Cc:       Rance Craft, via email at Rance.Craft@texasattorneygeneral.gov
          Charles Eldred, via email at Charles.Eldred@texasattorneygeneral.gov